Per Curiam.
The people appealed to this Court by claim of right from an order of the Detroit recorder’s court granting defendant’s motion to suppress evidence and quash the warrant.
An appeal by the people from such an order requires leave and is restricted by the provisions of CL 1948, §§ 770.3, 770.12 (Stat Ann 1954 Rev §§ 28.1100, 28.1109); GCR 1963, 806.1, 806.2. See City of Portage v. Timmerman (1968), 11 Mich App 498; People v. Harry James Smith (1969), 16 Mich App 606.
This Court being without jurisdiction, the appeal is dismissed without prejudice to apply for leave. City of Dearborn v. Pulte-Strang, Inc. (1968), 12 Mich App 161.
If the people decide to apply for leave, their attention is directed to the possible application of Lee v. Florida (1968), 392 US 378 (88 S Ct 2096, 20 L Ed 2d 1166) and Fuller v. Alaska (1968), 393 US 80 (89 S Ct 61, 21 L Ed 2d 212) to the facts of this case.
Dismissed.